Citation Nr: 1130388	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-47 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a left foot fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard (ARNG) from April 27, 1971 to August 27, 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The appellant contends that a left foot fracture prior to his period of ACDUTRA resulted in residual disability that was aggravated by his period of ACDUTRA and has progressively worsened.  

May 1971 service treatment records note that the appellant had earlier sustained a fracture of the first metatarsal and that he could not put pressure on his toe.  A May 12, 1971 orthopedic treatment record notes that the appellant broke his left foot in March 1970, and that the foot was casted until August 1970.  He complained that his foot hurt when he put weight on it, with pain over the dorsum of the foot, in the heel, and up into his leg.  Physical examination revealed no tenderness, full range of motion, no callosities, and the ankle revealed no demonstrable motor weakness.  X-rays revealed no residual evidence of any fractures, including the first metatarsal.  On August 1971 ACDUTRA separation examination, the appellant complained of foot trouble; the lower extremities and feet were normal on clinical evaluation.  The period of ACDUTRA in question ended on August 27, 1971.  

A May 1971 letter from R.A.M., identified as an attorney for the appellant's parents, notes that the appellant was experiencing constant left foot swelling and severe pain.  

A June 1971 letter from Major General W.R.D. advises that the appellant was treated by a civilian doctor for a broken first metatarsal of the left foot from March 2, 1970 to August 7, 1970.  It was also noted that a May 1971 orthopedic examination found the appellant was possibly suffering from metatarsalgia.  A metatarsal bar was added to his boot and temporary duty limitations were discontinued; it was found that the appellant met physical fitness standards for military service with no assignment limitations.  

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Where service connection is awarded for a pre-existing disability on the basis that is was aggravated by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a).  The United States Court of Appeals for Veterans Claims (Court) has held that temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty from training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  

It is not in dispute that the Veteran sustained a left foot injury/fracture prior to his period of ACDUTRA.  There is also competent evidence, and it is not in dispute, that the appellant has left first metatarsophalangeal degenerative joint disease with sensory neuropathy.  There is insufficient evidence to determine whether the pre-existing left foot disability was aggravated by the appellant's period of ACDUTRA.  The appellant was afforded a VA examination in November 2010 to address that question.  However, the examination report contains conflicting information, as it initially notes that the pre-existing left foot fracture was permanently aggravated by his period of ACDUTRA, but later the examiner opines, "It is less likely as not that his pre active duty left foot first metatarsal fracture was permanent[ly] aggravated by his basic training . . ."  Hence, another VA examination to resolve the conflict is necessary.  

Furthermore, a close review of the claims file reveals that the appellant has variously identified outstanding treatment records.  Specifically, at the September 2010 Decision Review Officer hearing, he indicated that he received treatment between August 1971 and January 1976.  (transcript, p.11).  He also reported that he received treatment around 1990 and was told his left foot seems to have been compromised.  Id.  And he reported current treatment at the Owen Clinic at the O'Callaghan Hospital at Nellis Air Force Base Hospital, and at La Canada.  (transcript, p.6).  At the June 2011 video conference hearing, he reported treatment in 1989.  (transcript, p.17).  He also related that he received an entrance examination upon becoming a firefighter, sometime in 1980.  (transcript, p.16).  Records of such evaluations/treatment are not associate d with the claims file.  Reports of periodic examinations for National Guard service may also contain pertinent information, but are not associated with the claims file.  Whether a disability was aggravated by (increased in severity during) a period of service is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure, the significance of any findings noted in service (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely an acute exacerbation) is a medical question.  As the appellant has identified outstanding treatment records from after his period of ACDUTRA which are pertinent to the matter at hand, they must be secured.  

The appellant is advised that 38 C.F.R. § 3.158(a) provides that where evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not furnished within one year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated (to the present) copies of the complete clinical records of all VA treatment and evaluations the appellant has received for his left foot disability since December 2010.  

The RO should arrange for an exhaustive search for complete records of any examinations and/or treatment the appellant received for his left foot disability during his National Guard service.  The search must include contacting his National Guard unit, and any storage facilities where those records may have been retired.  If the records cannot be located, it should be so noted in the claims file, along with a description of the scope of the search, and the appellant should be so advised.  

2. The RO should also ask the appellant to identify any private providers of evaluation and/or treatment he received for his left foot disability (those not already of record), and to provide releases for records of such private providers, specifically including releases for complete records of all evaluation and treatment he has received from the Owen Clinic, La Canada, private treatment received in approximately 1989/1990 (from an unidentified treatment provider), and the reports of his firefighter physical examinations (in particular the entrance fitness examination in 1980).  The RO should secure copies of the complete records of treatment and evaluation from all sources the appellant identifies.  If any provider does not respond, the appellant should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are received.  If any response is incomplete, there should be follow-up to secure complete records.  If the appellant does not respond with identifying information and/or releases the claim must be processed under 38 C.F.R. § 3.158(a).  

3. After the development sought above is completed, the RO should arrange for the appellant to be examined by a podiatrist or orthopedist to determine the nature and likely etiology of his current left foot disability.  The examiner must review the appellant's claims file in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on review of the entire record and examination of the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the appellant's pre-existing left foot disability(ies) was aggravated in (increased in severity during) his period of ACDUTRA from April 27 to August 27, 1971.  

4. The RO should then readjudicate the appellant's claim.  If it remains denied (or dismissed under 38 C.F.R. § 3.158(a) after the appellant has had a full year to respond), the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

